DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/05/2022.

Response to Amendment
The amendment filed on 05/05/2022 is being entered. Claims 1-21 are pending. Claims 1, 6, and 15 are currently amended. The 35 U.S.C. 103 rejection to the independent claims is overcome. However, responsive to this amendment and after further consideration, a rejection under 35 U.S.C. 102(a)(2) has been made applying Kulkarni.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-4, 6-8, 10-11, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kulkarni et al. by (U.S. Patent No. 10,689,004) hereinafter Kulkarni.

Regarding claim 1, Kulkarni discloses an autonomous vehicle monitoring system, comprising: one or more processors; and memory that stores instructions which, when executed by the one or more processors, cause the system to [see Figure 2 below - depicts an autonomous vehicle comprising a memory and processor(s)]: 

    PNG
    media_image1.png
    376
    765
    media_image1.png
    Greyscale

Figure 2 of Kulkarni

receive inputs from a plurality of sensors of an autonomous vehicle, an input of the plurality of inputs associated with an operational state of a subsystem of the autonomous vehicle [see Column 12 lines 11-31 - discusses that sensors send parameter readings that represent operational states of a propulsion subsystem are sent to a controller circuit 202]; 
determine, based at least in part on the input, whether the subsystem is operating in a reduced operational state [see Column 12 lines 11-58 - discusses that the controller circuit determines if the propulsion system is damaged (deteriorated) based on the parameter readings from the sensor (see Column 9 lines 48-52 - discusses the different components of the propulsion system: brakes, batteries, motors, engines)]; 
determine, based at least in part on determining the subsystem is operating in the reduced operational state, a reduced capability limit of a plurality of capability limits, the reduced capability limit being less than a nominal operating capability limit [see Column 9 lines 54-67 - discusses adjusting a throttle (notch setting) (see Column 9 line 66 - discusses reducing the throttle) of the vehicle based on the damage to the subsystem, see Column 10 lines 3-6 - discusses reducing the amount of brake usage for steep grades or corners based on the damage to the subsystem]; 
receive, from an additional system of the autonomous vehicle independent from the autonomous vehicle monitoring system, a potential trajectory for the autonomous vehicle [see Column 12 lines 59-61 - discusses that an energy management system (EMS) generates a trip plan for the controller circuit 202 (see Column 9 lines 18-26 – discusses that the trip plan represents engine and brake settings to arrive at an end location, the trip plan designates operational settings of the vehicle as a function of time (trajectory), see Figure 2 below - depicts that the EMS 220 is independent of the controller circuit 202, which determines deterioration of the propulsion system]; and

    PNG
    media_image1.png
    376
    765
    media_image1.png
    Greyscale

Figure 2 of Kulkarni

determine a validity signal indicating whether the autonomous vehicle following the potential trajectory would exceed the reduced capability limit [see Column 19 lines 35-59 - discusses that the generated trip plan can be used to predict cumulative damage to at least one damaged component (determined through sensed parameters in 402-404 of Figure 4), the controller can calculate probability of damage along a trip plan and can adjust the throttle settings (reduced capability limit) for the prediction, a threshold is determined and set for the trip plan based on the calculated probability of damage using the different throttle settings, and see Column 22 lines 25-36 – discusses that if the at least one component is predicted to break during the trip plan (exceed reduced capability limit) then the vehicles operation is restricted - therefore, Kulkarni discloses a validation of components (a prediction of whether components break down) of the vehicle before execution of an actual trip plan, and see Column 8 lines 39-45 and Column 18 lines 43-54 – discusses that the controller circuit generates codes/diagnostic messages for the status of the vehicle].

Regarding claim 2, Kulkarni discloses the invention with respect to claim 1. Kulkarni further discloses wherein the reduced operational state is one of multiple operational states [see Column 16 lines 1-3 - discusses that each notch setting is related to different speeds of the propulsion subsystem], and wherein determining the reduced the capability limit comprises determining an amount to reduce the nominal operating capability limit based at least in part on a difference between the reduced operational state and a normal operating state of the subsystem [see Column 8 lines 51-67 - discusses limiting a vehicle speed between an upper limit and/or lower limit].

Regarding claim 3, Kulkarni discloses the invention with respect to claim 1. Kulkarni further discloses wherein the plurality of capability limits comprise at least one of: a maximum velocity of the autonomous vehicle [see Column 8 lines 51-67 - discusses limiting a vehicle speed below an upper limit].

Regarding claim 4, Kulkarni discloses the invention with respect to claim 1. Kulkarni further discloses wherein determining the capability limit to impose on the device comprises reducing the capability limit by an amount determined based at least in part on at least one characteristic of the trajectory [see Column 10 lines 1-6 – discusses that the braking capability of the vehicle can be reduced when the route includes steep grades or corners].

Regarding claim 6, Kulkarni discloses:
receiving a signal associated with an operating status of a subsystem of a device [see Column 12 lines 11-31 - discusses that sensors send parameter readings that represent operational states of a propulsion subsystem], 
the signal indicative of a reduced operating status of the subsystem [see Column 12 lines 11-58 - discusses that the controller circuit determines if the propulsion system is damaged (deteriorated) based on the parameter readings from the sensor (see Column 9 lines 48-52 - discusses the different components of the propulsion system: brakes, batteries, motors, engines)]; 
determining a capability limit to impose on the device based on the signal [see Column 9 lines 54-67 - discusses adjusting a throttle (notch setting) (see Column 9 line 66 - discusses reducing the throttle) of the vehicle based on the damage to the subsystem, see Column 10 lines 3-6 - discusses reducing the amount of brake usage for steep grades or corners based on the damage to the subsystem]; 
receive, from a first system of the device, a trajectory for the device to traverse [see Column 12 lines 59-61 - discusses that an energy management system (EMS) generates a trip plan for the controller circuit 202 (see Column 9 lines 18-26 – discusses that the trip plan represents engine and brake settings to arrive at an end location, the trip plan designates operational settings of the vehicle as a function of time (trajectory), see Figure 2 below - depicts that the EMS 220 is independent of the controller circuit 202, which determines deterioration of the propulsion system];

    PNG
    media_image1.png
    376
    765
    media_image1.png
    Greyscale

Figure 2 of Kulkarni

determine a validity signal indicating whether the device following the potential trajectory would exceed the capability limit [see Column 19 lines 35-59 - discusses that the generated trip plan can be used to predict cumulative damage to at least one damaged component (determined through sensed parameters in 402-404 of Figure 4), the controller can calculate probability of damage along a trip plan and can adjust the throttle settings (reduced capability limit) for the prediction, a threshold is determined and set for the trip plan based on the calculated probability of damage using the different throttle settings, and see Column 22 lines 25-36 – discusses that if the at least one component is predicted to break during the trip plan (exceed reduced capability limit) then the vehicles operation is restricted - therefore, Kulkarni discloses a validation of components (a prediction of whether components break down) of the vehicle before execution of an actual trip plan, and see Column 8 lines 39-45 and Column 18 lines 43-54 – discusses that the controller circuit generates codes/diagnostic messages for the status of the vehicle]; and 
cause the device to operate according to the potential trajectory based at least in part on the validity signal [see Column 8 lines 25-39 - discusses that the monitoring system and a controller can implement a responsive action, such as restricting operation of a vehicle (limiting speeds, throttle settings)].



Regarding claim 7, Kulkarni discloses the invention with respect to claim 6. Kulkarni further discloses wherein determining the capability limit comprises determining an amount to reduce a default capability limit based on the signal [see Column 8 lines 51-67 - discusses limiting a vehicle speed between an upper limit and/or lower limit].

Regarding claim 8, Kulkarni discloses the invention with respect to claim 7. Kulkarni further discloses wherein the amount to reduce the default capability limit is determined based at least in part on a difference between the reduced operational state and a normal operating state of the subsystem [see Column 8 lines 51-67 - discusses limiting a vehicle speed between an upper limit and/or lower limit].

Regarding claim 10, Kulkarni discloses the invention with respect to claim 6. Kulkarni further discloses wherein the capability limit comprises at least one of a maximum velocity of the device [see Column 8 lines 51-67 - discusses limiting a vehicle speed below an upper limit].

Regarding claim 11, Kulkarni discloses the invention with respect to claim 6. Kulkarni further discloses determining the capability limit to impose on the device comprises reducing the capability limit by an amount determined based at least in part on at least one characteristic of the trajectory [see Column 10 lines 1-6 – discusses that the braking capability of the vehicle can be reduced when the route includes steep grades or corners].

Regarding claim 15, Kulkarni discloses a non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least [see Figure 2 below - depicts an autonomous vehicle comprising a memory and processor(s)]: 

    PNG
    media_image1.png
    376
    765
    media_image1.png
    Greyscale

Figure 2 of Kulkarni
receive an input from a sensor of a device, the input associated with a subsystem of the device [see Column 12 lines 11-31 - discusses that sensors send parameter readings that represent operational states of a propulsion subsystem are sent to a controller circuit 202]; 
determine an operational limit to impose on the device based on the input [see Column 9 lines 54-67 - discusses adjusting a throttle (notch setting) (see Column 9 line 66 - discusses reducing the throttle) of the vehicle based on the damage to the subsystem, see Column 10 lines 3-6 - discusses reducing the amount of brake usage for steep grades or corners based on the damage to the subsystem]]; 
receive, from an independent additional computer system of the device, a trajectory for the device to traverse [see Column 12 lines 59-61 - discusses that an energy management system (EMS) generates a trip plan for the controller circuit 202 (see Column 9 lines 18-26 – discusses that the trip plan represents engine and brake settings to arrive at an end location, the trip plan designates operational settings of the vehicle as a function of time (trajectory), see Figure 2 below - depicts that the EMS 220 is independent of the controller circuit 202, which determines deterioration of the propulsion system]; 

    PNG
    media_image1.png
    376
    765
    media_image1.png
    Greyscale

Figure 2 of Kulkarni

determine a validity signal indicating whether the device following the trajectory would exceed the operational limit [see Column 19 lines 35-59 - discusses that the generated trip plan can be used to predict cumulative damage to at least one damaged component (determined through sensed parameters in 402-404 of Figure 4), the controller can calculate probability of damage along a trip plan and can adjust the throttle settings (reduced capability limit) for the prediction, a threshold is determined and set for the trip plan based on the calculated probability of damage using the different throttle settings, and see Column 22 lines 25-36 – discusses that if the at least one component is predicted to break during the trip plan (exceed reduced capability limit) then the vehicles operation is restricted - therefore, Kulkarni discloses a validation of components (a prediction of whether components break down) of the vehicle before execution of an actual trip plan, and see Column 8 lines 39-45 and Column 18 lines 43-54 – discusses that the controller circuit generates codes/diagnostic messages for the status of the vehicle]; and 
cause the device to operate according to the trajectory based at least in part on the validity signal [see Column 8 lines 25-39 - discusses that the monitoring system and a controller can implement a responsive action, such as restricting operation of a vehicle (limiting speeds, throttle settings)].

Regarding claim 16, Kulkarni discloses the invention with respect to claim 15. Kulkarni further discloses wherein the operational limit comprises a reduced operational limit which is less than a nominal operational limit [see Column 16 lines 1-3 - discusses that each notch setting is related to different speeds of the propulsion subsystem], and determine the operational limit from a plurality of operational limits, based at least in part on the subsystem associated with the input [see Column 9 lines 54-61 - discusses adjusting a throttle (notch setting) (see Column 9 line 66 - discusses reducing the throttle) of the vehicle].

Regarding claim 17, Kulkarni discloses the invention with respect to claim 16. Kulkarni further discloses determining an amount to limit at least one operational characteristic of the device based on the input [see Column 8 lines 51-67 - discusses limiting a vehicle speed between an upper limit and/or lower limit].

Regarding claim 18, Kulkarni discloses the invention with respect to claim 17. Kulkarni further discloses wherein the operational characteristic of the device comprises at least one of a maximum velocity of the device [see Column 8 lines 51-67 - discusses limiting a vehicle speed below an upper limit].

Regarding claim 19, Kulkarni discloses the invention with respect to claim 17. Kulkarni further discloses wherein the amount to limit the at least one operational characteristic of the device is determined from a set of amounts corresponding to different inputs indicating different levels of operation of the subsystem [see Column 13 lines 51-63 – discusses receiving parameters from different components of a propulsion system, and see Column 14 lines 27-51 – discusses that a controller can analyze the parameters (from different components) to determine damage to the component, and see Column 18 lines 43-67 – discusses that the controller can implement a response such as restricting operation of the vehicle by reducing throttle when an oil filter is not functioning properly].

Regarding claim 21, Kulkarni discloses the invention with respect to claim 1. Kulkarni further discloses wherein the reduced operational state corresponds to a reduced acceleration or deceleration of the autonomous vehicle [see Column 12 lines 39-58 - discusses determining if the propulsion system is damaged (deteriorated) based on the parameter readings from the sensor (see Column 9 lines 48-52 - discusses the different components of the propulsion system: brakes (reduced deceleration), motors and engines (reduced acceleration)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Liu et al. (U.S. Publication No. 2019/0346851 A1) hereinafter Liu.

Regarding claim 5, Kulkarni discloses the invention with respect to claim 1. Kulkarni further discloses determining, as the validity signal, whether the device is capable of occupying the potential state based at least in part the reduced capacity limit [see Column 19 lines 35-59 - discusses that the generated trip plan can be used to predict damage to at least one component, the controller can calculate probability of damage along a trip plan (current state to potential state) and can adjust the throttle settings for the prediction, a threshold is determined and set for the trip plan based on the calculated probability of damage using the different throttle settings].
However, Kulkarni fails to disclose obtaining a first set of values indicating a first state of the autonomous vehicle; and obtaining a second set of values indicating a potential state of the autonomous vehicle to follow the potential trajectory. 

	Liu discloses obtaining a first set of values indicating a first state of the autonomous vehicle [see Paragraph 0028 - discusses that a motion planning system can receive a current state of the vehicle]; obtaining a second set of values indicating a potential state of the autonomous vehicle to follow the potential trajectory [see Paragraph 0044 - discusses that the warm start generator can determine state information of the vehicle over time via the initial trajectory]; determining, as the validity signal, whether the device is capable of occupying the potential state based at least in part on the first state [see Paragraph 0045 - discusses determining whether the autonomous vehicle is capable of traveling the initial trajectory].
Liu suggests that by examining a trajectory and implementing decision validation, robustness of a motion planning system is improved [see Paragraph 0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify determining whether the device is capable of occupying the potential state based at least in part on the first state and the reduced capacity limit as taught by Kulkarni to include the steps of obtaining a first set of state values and second set of state values as taught by Liu in order to improve robustness of trajectory and decision validation [Liu, see Paragraph 0020].

Regarding claim 14, Kulkarni discloses the invention with respect to claim 6. Kulkarni further discloses determining, as the validity signal, whether the device is capable of occupying the potential state based at least in part the reduced capacity limit [see Column 19 lines 35-59 - discusses that the generated trip plan can be used to predict damage to at least one component, the controller can calculate probability of damage along a trip plan (current state to potential state) and can adjust the throttle settings for the prediction, a threshold is determined and set for the trip plan based on the calculated probability of damage using the different throttle settings].
However, Kulkarni fails to disclose obtaining a first set of values indicating a first state of the autonomous vehicle; and obtaining a second set of values indicating a potential state of the autonomous vehicle to follow the potential trajectory. 

	Liu discloses obtaining a first set of values indicating a first state of the autonomous vehicle [see Paragraph 0028 - discusses that a motion planning system can receive a current state of the vehicle]; obtaining a second set of values indicating a potential state of the autonomous vehicle to follow the potential trajectory [see Paragraph 0044 - discusses that the warm start generator can determine state information of the vehicle over time via the initial trajectory]; determining, as the validity signal, whether the device is capable of occupying the potential state based at least in part on the first state [see Paragraph 0045 - discusses determining whether the autonomous vehicle is capable of traveling the initial trajectory].
Liu suggests that by examining a trajectory and implementing decision validation, robustness of a motion planning system is improved [see Paragraph 0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify determining whether the device is capable of occupying the potential state based at least in part on the first state and the reduced capacity limit as taught by Kulkarni to include the steps of obtaining a first set of state values and second set of state values as taught by Liu in order to improve robustness of trajectory and decision validation [Liu, see Paragraph 0020].

Regarding claim 20, Kulkarni discloses the invention with respect to claim 15. Kulkarni further discloses determining whether the device is capable of moving from the first state of the device to the potential state of the device to follow the trajectory based at least in part on the operational limit [see Column 19 lines 35-59 - discusses that the generated trip plan can be used to predict damage to at least one component, the controller can calculate probability of damage along a trip plan (current state to potential state) and can adjust the throttle settings for the prediction, a threshold is determined and set for the trip plan based on the calculated probability of damage using the different throttle settings].
However, Kulkarni fails to disclose obtain a first set of values indicating a first state of the device; and obtain a second set of values indicating a potential state of the device to follow the trajectory.

	Liu discloses obtain a first set of values indicating a first state of the device [see Paragraph 0028 - discusses that a motion planning system can receive a current state of the vehicle]; obtain a second set of values indicating a potential state of the device to follow the trajectory [see Paragraph 0044 - discusses that the warm start generator can determine state information of the vehicle over time via the initial trajectory]; determining whether the device is capable of moving from the first state of the device to the potential state of the device to follow the trajectory [see Paragraph 0045 - discusses determining whether the autonomous vehicle is capable of traveling the initial trajectory].
	Liu suggests that by examining a trajectory and implementing decision validation, robustness of a motion planning system is improved [see Paragraph 0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify determining whether the device is capable of occupying the potential state based at least in part on the first state and the reduced capacity limit as taught by Kulkarni to include the steps of obtaining a first set of state values and second set of state values as taught by Liu in order to improve robustness of trajectory and decision validation [Liu, see Paragraph 0020].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Mercep et al. (U.S. Publication No. 2020/0209848 A1) Mercep.

Regarding claim 9, Kulkarni discloses the invention with respect to claim 6. 
However, Kulkarni fails to disclose receiving a second signal associated with a second operating status of a second subsystem of the device, the second signal indicative of a second reduced operating status of the second subsystem; and determining the capability limit to impose on the device based on the signal and the second signal.
	Mercep discloses receiving a second signal associated with a second operating status of a second subsystem of the device [see Paragraph 0062 - discusses an actuator fault can receive information from different subsystems of a vehicle (accelerator, braking, steering)], the second signal indicative of a second reduced operating status of the second subsystem [see Paragraph 0062 - discusses an actuator fault can receive the information and identify a fault (such as a braking system not working)]; and determining the capability limit to impose on the device based on the signal and the second signal [see Paragraph 0072 - discusses reducing capability limit (degradation) of the subsystem based on an additional fault along with a first detected fault].
	Mercep suggests that when an autonomous vehicle experiences actuator faults that the vehicle may be unable to implement safety or driving functionality as expected [see Paragraphs 0002-0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify autonomous vehicle as taught by Kulkarni to include a system capable of detecting multiple faults as taught by Mercep in order to implement safety and driving functionality when a fault is detected [Mercep, see Paragraphs 0002-0004].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Joyce et al. (U.S. Publication No. 2018/0046182 A1) hereinafter Joyce.

Regarding claim 13, Kulkarni discloses the invention with respect to claim 6.
However, Kulkarni fails to disclose receiving a second signal indicative of an increased or restored operating status of the subsystem; increase the capability limit based on the second signal to result in an increased capability limit; determine a second validity signal indicating whether the device following the potential trajectory would exceed the increased capability limit.
	Joyce discloses receiving a second signal indicative of an increased or restored operating status of the subsystem [see Paragraph 0060 - discusses receiving additional data (second signal), see Paragraph 0062 - discusses that the second data can indicate a back-up system can replace functionality of the failed component]; increase the capability limit based on the second signal to result in an increased capability limit [see Paragraph 0067 - discusses performing an analysis with the data, such as identifying possible vehicle back-up sub-systems for a failing component or sub-system, identifying a reliability of the back-up sub-systems for the failing component or sub-system, and see Paragraph 0081 - discusses based on the analysis, a server sends instructions to the vehicle]; determine a second validity signal indicating whether the device following the potential trajectory would exceed the increased capability limit [see Paragraph 0087 - discusses that a vehicle computer determines whether to continue to the destination along an original route or to take a new route based on the received instructions].
	Joyce suggests that by having a back-up system, that functionality can be restored to the identified failed component [see Paragraph 0062].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle as taught by Kulkarni to include the back-up system as taught by Joyce in order to restore functionality to an identified failed component [Joyce, see Paragraph 0062]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Mercep in view of Koopman et al. (U.S. Publication No. 2019/0056735 A1) hereinafter Koopman.

Regarding claim 12, Kulkarni discloses the invention with respect to claim 6. 
However, Kulkarni fails to disclose determining a second capability limit to impose on the device based on whether a second signal indicative of a second operating status of the subsystem is received within a time period. 
Mercep discloses determining a second capability limit to impose on the device based on whether a second signal indicative of a second operating status of the subsystem [see Paragraph 0062 - discusses an actuator fault can receive information from different subsystems of a vehicle (accelerator, braking, steering), see Paragraph 0062 - discusses an actuator fault can receive the information and identify a fault (such as a braking system not working), and see Paragraph 0072 - discusses reducing capability limit (degradation) of the subsystem based on an additional fault along with a first detected fault].
Mercep suggests that when an autonomous vehicle experiences actuator faults that the vehicle may be unable to implement safety or driving functionality as expected [see Paragraphs 0002-0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify autonomous vehicle as taught by Kulkarni to include a system capable of detecting multiple faults as taught by Mercep in order to implement safety and driving functionality when a fault is detected [Mercep, see Paragraphs 0002-0004].

Regarding claim 12 still, however, the combination of Kulkarni and Mercep fails to disclose a time period for receiving the status.
Koopman discloses a time period for receiving secondary data related to a degraded mode of operation [see Paragraphs 0004-0006].
Koopman suggests that by setting a time period, the data can be validated [see Paragraph 0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the autonomous vehicle as taught by Kulkarni and the system capable of detecting multiple faults as taught by Mercep to include a time period as taught by Koopman in order to validate data [Koopman, see Paragraphs 0006].

Response to Arguments
Applicants’ arguments, on Pages 8-9, appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive:

Applicant argues, on Page 9 lines 11-22, that Kulkarni does not disclose a validity signal. Examiner disagrees, Kulkarni discloses a validity signal. The monitoring system predicts the amount of damage to at least one component for a generated trip plan by using throttle settings [see Column 19 lines 35-59], if the at least one component is predicted to break during the trip plan then the vehicles operation is restricted [see Column 22 lines 25-36], and that codes/messages are sent from the controller circuit to indicate status of the vehicle based on the trip plan [see Column 8 lines 39-45 and Column 18 lines 43-54]. Therefore, Kulkarni discloses a validation of components (a prediction of whether components break down) of the vehicle before execution of an actual trip plan. 

Further on Page 9, the Office does not rely on “the probability or estimation of degradation of a component of the vehicle” and “validity signal” as a signal element in Kulkarni. The element “determine, based at least in part on the input, whether the subsystem is operating in a reduced operational state” [see Column 12 lines 11-58 - discusses that the controller circuit determines if the propulsion system is damaged (deteriorated) based on the parameter readings from the sensor (see Column 9 lines 48-52 - discusses the different components of the propulsion system: brakes, batteries, motors, engines)] is being determined by a controller circuit using sensor readings from different components. The element “determine a validity signal indicating whether the autonomous vehicle following the potential trajectory would exceed the reduced capability limit” [see Column 19 lines 35-59 - discusses that the generated trip plan can be used to predict cumulative damage to at least one damaged component (determined through sensed parameters in 402-404 of Figure 4), the controller can calculate probability of damage along a trip plan and can adjust the throttle settings (reduced capability limit) for the prediction, a threshold is determined and set for the trip plan based on the calculated probability of damage using the different throttle settings, and see Column 22 lines 25-36 – discusses that if the at least one component is predicted to break during the trip plan (exceed reduced capability limit) then the vehicles operation is restricted - therefore, Kulkarni discloses a validation of components (a prediction of whether components break down) of the vehicle before execution of an actual trip plan, and see Column 8 lines 39-45 and Column 18 lines 43-54 – discusses that the controller circuit generates codes/diagnostic messages for the status of the vehicle].

	Therefore, the “determine, based at least in part on the input, whether the subsystem is operating in a reduced operational state” element is separate and distinct from the element “determine a validity signal indicating whether the autonomous vehicle following the potential trajectory would exceed the reduced capability limit” as shown by the citations. However, the validity signal is dependent on the reduced operational state. So, there is some overlap with the elements.

	Applicant argues, on Page 9 lines 23-29, that Kulkarni “does not teach a reduced operation state”. Examiner, disagrees, the cited portions [see Column 12 lines 11-58 - discusses that the controller circuit determines if the propulsion system is damaged (deteriorated) based on the parameter readings from the sensor (see Column 9 lines 48-52 - discusses the different components of the propulsion system: brakes, batteries, motors, engines)] discuss that the controller circuit determines whether a component is damaged using parameter readings. Therefore, Kulkarni discloses determining a reduced operational state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Tuesday - Friday: 10:30 AM - 9:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665